     Case: 4:20-cv-00079-DMB-RP Doc #: 25 Filed: 04/06/21 1 of 1 PageID #: 1222




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              GREENVILLE DIVISION

TIMOTHY DANIEL PEARSON                                                                   PLAINTIFF

V.                                                                       NO. 4:20-CV-79-DMB-RP

ANDREW SAUL,
Commissioner of Social Security                                                        DEFENDANT


                                               ORDER

       On March 11, 2021, United States Magistrate Judge Roy Percy issued a Report and

Recommendation (“R&R”) in this appeal from an unfavorable decision of the Commissioner of

Social Security. Doc. #24. The R&R recommends that the decision be reversed and remanded for

a rehearing as unsupported by substantial evidence. Id. at 6. No objections to the R&R were filed

within the time allowed.

       “With respect to those portions of the report and recommendation to which no objections

were raised, the Court need only satisfy itself that there is no plain error on the face of the record.”

Gauthier v. Union Pac. R.R. Co., 644 F. Supp. 2d 824, 828 (E.D. Tex. 2009) (internal citations

omitted) (citing Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1428–29 (5th Cir. 1996)).

The Court has reviewed the R&R and finds no plain error on the face of the record. Accordingly,

the R&R [24] is ADOPTED as the order of the Court and this case is REMANDED to the

Commissioner.

       SO ORDERED, this 6th day of April, 2021.

                                                       /s/Debra M. Brown
                                                       UNITED STATES DISTRICT JUDGE
